DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 07/02/2019.
Status of Claims
Claims 1-13 filed on 07/02/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but it appears that claim 3 would be distinguished from the prior arts references cited by the Examiner if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 9 recite the limitation “estimate one of event and factor by giving model information the other, and generate” which renders the claim indefinite because the limitation is incomplete. It is not known “the other” what.
Claims 2-7 and 10-13 depend from claims 1, 8, and 9 and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-13 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-13 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of correlating system’s events to occurrence factors and predicting events for the system. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “estimate one of event and factor by giving model information the other, and generate association information, the model information representing relevance between an event that occurs on a target and the factor that occurs before the event, the 
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably associate events with causes of events and predict similar events based on the associations. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 9 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 9 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7 and 10-13 recite a Mental Process because the claimed elements describe a process for predicting events based on previous events and causes. As a result, claims 2-7 and 10-13 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a memory storing instructions; and a processor connected to the memory”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 9 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A non-transitory recording medium storing an information processing program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 9 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7 and 10-13 do not include any additional elements beyond those recited by independent claims 1, 8, and 9. As a result, claims 2-7 and 10-13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a memory storing instructions; and a processor connected to the memory”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 9 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A non-transitory recording medium storing an information processing program”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 9 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7 and 10-13 do not include any additional elements beyond those recited by independent claims 1, 8, and 9. As a result, claims 2-7 and 10-13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being un-patentable over Murakami (US 20130329562 A1) in view of Lynn (US 9053222 B2).

Regarding claim 1. Murakami teaches An information processing apparatus comprising: a memory storing instructions; and a processor connected to the memory and configured to executes the instructions to:  [Murakami, para. 0366, Murakami teaches “FIG. 35 is a diagram illustrating an example of another configuration of the O&M system. The O&M system includes the monitor 186, an NWIF 190, an operator IF 191, a Central Processing Unit (CPU) 192, a Random Access Memory (ROM) 193, and a Read-only Memory (RAM) 194. The CPU 192, the ROM 193, and the RAM 194 are connected with each other via a bus 195” Wherein an apparatus consistent of a processor and memory] estimate one of event and factor by giving model information the other, and generate association information, the model information representing relevance between an event that occurs on a target and the factor that occurs before the event, the association information associating first event information that represents the event obtained as the estimation result with first factor information that represents the given factor or associating second event information that represents the given event with second factor information that represents the factor obtained as the estimation result; [Murakami, Abstract, Murakami teaches “An operation monitoring apparatus for estimating a cause by which a first and second observation data observed by a monitored apparatus are obtained, the operation monitoring apparatus including: an observation event receiving process unit which receives the first and second observation data transmitted from the monitored apparatus; an observation event extracting unit which extracts the first observation data, out of the first and second observation data, based on a probability that the cause occurs with respect to the first and second observation data; a cause event determining process unit which estimates the cause based on the extracted first observation data; and a cause notifying process unit which outputs data indicating the estimated cause” Wherein associating first event with the cause or factor that occurred before the event] 
Murakami does not specifically teach, however, Lynn teaches and specify the factor of third event information representing an event occurred on the target based on the model information by using the third event information and, at least, one of the first event information and the second event information included in the association information [Lynn, column 16 lines 28-43, Lynn teaches “According to one embodiment, the processor detects a first discrete event that includes a pattern or value of at least one medical signal, and a second discrete event that includes a second pattern or value of at least one medical signal, the processor then aggregates at least the first event and the second event to produce a first relational object, the processor further detects a third event that includes a pattern or value of at least one medical signal, and a fourth event that includes a second pattern or value of at least one medical signal, the processor then aggregates at least the third event and the fourth event to produce a second relational object. The first relational object and the second relational object are then aggregated to produce a first image component. Additional images are built accordingly and the image components are then aggregated according to the time of occurrence to derive the moving image and care” wherein the first relational object and the second relational objects are equivalent to the first and second event factors. And wherein the first image component in “The first relational object and the second relational object are then aggregated to produce a first image component” is equivalent to the third event]
Murakami teaches operation monitoring apparatus, a cause event estimating method for the same, and an information communication network system and Lynn teaches instructions to convert an electronic medical record into trend data, wherein the trend data is sequential, and wherein the trend data comprises trends of physiologic parameters and laboratory data over time; instructions to detect relational trends of the trend data comprised of positive and/or negative trends. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Murakami to incorporate the teaching of Lynn by providing a factor for a third event based on third event information and first event.  The motivation to combine Murakami with Lynn has the advantage of allowing more reliable detection to allow timely rescue of the patient [Lynn, column 17 lines 2-4].
Regarding claim 2. Murakami in view of Lynn teaches all of limitations of claim 1 (as above). Murakami does not specifically teach, however, Lynn teaches wherein the processor configured to select a piece of association information among the association information in accordance with a selection condition of selecting the piece of association information and specifies the factor of the third event information by using the first event information or the second event information included in the selected piece of association information, and the third event information [Lynn, column 16 lines 44-49, Lynn teaches “In an example, the pulse related components of the typical motion picture of sepsis failure cascade would include occurrences such as early rise in heart rate, rise in pulse amplitude, and rise in slope of the pulse upstroke (as measured at the finger tip) in combination and typically proceeded by a brisk rise in inflammatory markers” wherein the first relational object and the second relational objects are equivalent to the first and second event factors. And wherein the first image component in “The first relational object and the second relational object are then aggregated to produce a first image component” wherein the early rise in heart rate for example is equivalent to a selection condition]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Murakami to incorporate the teaching of Lynn by having a selection condition when associating event to factors.  The motivation to combine Murakami with Lynn has the advantage of allowing more reliable detection to allow timely rescue of the patient [Lynn, column 17 lines 2-4].  
Regarding claim 4. Murakami in view of Lynn teaches all of limitations of claim 1 (as above). Further, Murakami teaches wherein the processor configured to calculate, as the first event information, possibility of the event occurred by the factor or calculates, as the second factor information, possibility of the factor that has occurred when the event occurs [Murakami, Abstract, Murakami teaches “an observation event extracting unit which extracts the first observation data, out of the first and second observation data, based on a probability that the cause occurs with respect to the first and second observation data” Wherein based on a probability that the cause occurs with respect to the first and second observation data is equivalent to possibility of the event occurred by the factor].  
Regarding claim 5. Murakami in view of Lynn teaches all of limitations of claim 4 (as above). Murakami does not specifically teach, however, Lynn teaches wherein the processor configured to generate a plurality of the association information, the association information associating a plurality of the first factor information with a plurality of the first event information in case of each of the first factor information or associating a plurality of the second factor information with a plurality of the second event information in case of each of the plurality of the
second factor information [Lynn, column 16 lines 31-36, Lynn teaches “the processor then aggregates at least the first event and the second event to produce a first relational object, the processor further detects a third event that includes a pattern or value of at least one medical signal, and a fourth event that includes a second pattern or value of at least one medical signal, the processor then aggregates at least the third event and the fourth event to produce a second relational object” wherein associating a plurality of factors information with a plurality of event information]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Murakami to incorporate the teaching of Lynn by associating a plurality of the first factor information with a plurality of the first event information.  The motivation to combine Murakami with Lynn has the advantage of allowing more reliable detection to allow timely rescue of the patient [Lynn, column 17 lines 2-4].   
Regarding claim 6. Murakami in view of Lynn teaches all of limitations of claim 1 (as above). Further, Murakami teaches wherein the processor configured to select one of the first factor information or the second factor information based on the association information and specifies, as the factor, a factor represented by the selected factor information [Murakami, Abstract, Murakami teaches “an observation event extracting unit which extracts the first observation data, out of the first and second observation data, based on a probability that the cause occurs with respect to the first and second observation data; a cause event determining process unit which estimates the cause based on the extracted first observation data” Wherein “extracts the first observation data, out of the first and second observation data, based on a probability that the cause occurs with respect to the first and second observation data” is equivalent “extracts the first observation data, out of the first and second observation data, based on a probability that the cause occurs with respect to the first and second observation data” and wherein “a cause event determining process unit which estimates the cause based on the extracted first observation data” is equivalent to “specifies, as the factor, a factor represented by the selected factor information”].   
Regarding claim 8. Murakami teaches An information processing method by a calculation processing apparatus, the method comprising: [Murakami, para. 0002, Murakami teaches “The embodiments discussed herein are related to an operation monitoring apparatus, a cause event estimating method for the same, and an information communication network system” Wherein an information processing method] estimating one of event and factor by giving model information the other, and generating association information, the model information representing relevance between an event that occurs on a target and the factor that occurs before the event, the association information associating first event information that represents the event obtained as the estimation result with first factor information that represents the given factor or associating second event information that represents the given event with second factor information that represents the factor obtained as the estimation result; [Murakami, Abstract, Murakami teaches “An operation monitoring apparatus for estimating a cause by which a first and second observation data observed by a monitored apparatus are obtained, the operation monitoring apparatus including: an observation event receiving process unit which receives the first and second observation data transmitted from the monitored apparatus; an observation event extracting unit which extracts the first observation data, out of the first and second observation data, based on a probability that the cause occurs with respect to the first and second observation data; a cause event determining process unit which estimates the cause based on the extracted first observation data; and a cause notifying process unit which outputs data indicating the estimated cause” Wherein associating first event with the cause or factor that occurred before the event] 
Murakami does not specifically teach, however, Lynn teaches and specifying the factor of third event information representing an event occurred on the target based on the model information by using the third event information and, at least, one of the first event information and the second event information included in the association information [Lynn, column 16 lines 28-43, Lynn teaches “According to one embodiment, the processor detects a first discrete event that includes a pattern or value of at least one medical signal, and a second discrete event that includes a second pattern or value of at least one medical signal, the processor then aggregates at least the first event and the second event to produce a first relational object, the processor further detects a third event that includes a pattern or value of at least one medical signal, and a fourth event that includes a second pattern or value of at least one medical signal, the processor then aggregates at least the third event and the fourth event to produce a second relational object. The first relational object and the second relational object are then aggregated to produce a first image component. Additional images are built accordingly and the image components are then aggregated according to the time of occurrence to derive the moving image and care” wherein the first relational object and the second relational objects are equivalent to the first and second event factors. And wherein the first image component in “The first relational object and the second relational object are then aggregated to produce a first image component” is equivalent to the third event]
Murakami teaches operation monitoring apparatus, a cause event estimating method for the same, and an information communication network system and Lynn teaches instructions to convert an electronic medical record into trend data, wherein the trend data is sequential, and wherein the trend data comprises trends of physiologic parameters and laboratory data over time; instructions to detect relational trends of the trend data comprised of positive and/or negative trends. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Murakami to incorporate the teaching of Lynn by providing a factor for a third event based on third event information and first event.  The motivation to combine Murakami with Lynn has the advantage of allowing more reliable detection to allow timely rescue of the patient [Lynn, column 17 lines 2-4].
Regarding claim 9. Murakami teaches A non-transitory recording medium storing an information processing program causing a computer to achieve: [Murakami, para. 0371, Murakami teaches “The CPU 192 reads out a program stored in the ROM 193 via the bus 193, loads the program in the RAM 194” Wherein a CRM] a generation function configured to estimate one of event and factor by giving model information the other, and generate association information, the model information representing relevance between an event that occurs on a target and the factor that occurs before the event, the association information 6Docket No. J-19-0081 associating first event information that represents the event obtained as the estimation result with first factor information that represents the given factor or associating second event information that represents the given event with second factor information that represents the factor obtained as the estimation result; [Murakami, Abstract, Murakami teaches “An operation monitoring apparatus for estimating a cause by which a first and second observation data observed by a monitored apparatus are obtained, the operation monitoring apparatus including: an observation event receiving process unit which receives the first and second observation data transmitted from the monitored apparatus; an observation event extracting unit which extracts the first observation data, out of the first and second observation data, based on a probability that the cause occurs with respect to the first and second observation data; a cause event determining process unit which estimates the cause based on the extracted first observation data; and a cause notifying process unit which outputs data indicating the estimated cause” Wherein associating first event with the cause or factor that occurred before the event] 
Murakami does not specifically teach, however, Lynn teaches and a specification function configured to specify the factor of third event information representing an event occurred on the target based on the model information by using the third event information and, at least, one of the first event information and the second event information included in the association information [Lynn, column 16 lines 28-43, Lynn teaches “According to one embodiment, the processor detects a first discrete event that includes a pattern or value of at least one medical signal, and a second discrete event that includes a second pattern or value of at least one medical signal, the processor then aggregates at least the first event and the second event to produce a first relational object, the processor further detects a third event that includes a pattern or value of at least one medical signal, and a fourth event that includes a second pattern or value of at least one medical signal, the processor then aggregates at least the third event and the fourth event to produce a second relational object. The first relational object and the second relational object are then aggregated to produce a first image component. Additional images are built accordingly and the image components are then aggregated according to the time of occurrence to derive the moving image and care” wherein the first relational object and the second relational objects are equivalent to the first and second event factors. And wherein the first image component in “The first relational object and the second relational object are then aggregated to produce a first image component” is equivalent to the third event]
Murakami teaches operation monitoring apparatus, a cause event estimating method for the same, and an information communication network system and Lynn teaches instructions to convert an electronic medical record into trend data, wherein the trend data is sequential, and wherein the trend data comprises trends of physiologic parameters and laboratory data over time; instructions to detect relational trends of the trend data comprised of positive and/or negative trends. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Murakami to incorporate the teaching of Lynn by providing a factor for a third event based on third event information and first event.  The motivation to combine Murakami with Lynn has the advantage of allowing more reliable detection to allow timely rescue of the patient [Lynn, column 17 lines 2-4].
Regarding claim 10, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 10 is directed to a non-transitory recording medium which is anticipated by Murakami para. 0371.
Regarding claim 11. Murakami in view of Lynn teaches all of limitations of claim 2 (as above). Further, Murakami teaches wherein the selection criteria is a condition that a range of the first event information or the second event information in case of a range of the first factor information or the second factor information is equal to or more than a predetermined value [Murakami, para. 0148, Murakami teaches “For example, regarding the cause event of "radio resource is running out", the event shifts within a certain constant range regarding to what extent the radio resource is running out, and the cause event of "radio resource is running out" is obtained in the constant range” Wherein “a certain constant range regarding to what extent the radio resource is running out” is equivalent to “a range of the first factor information or the second factor information is equal to or more than a predetermined value”].  
Regarding claim 12. Murakami in view of Lynn teaches all of limitations of claim 1 (as above). Further, Murakami teaches wherein the processor configured to estimate one of the event and the factor from the other based on the event represented by using a probability and the factor represented by using a probability [Murakami, Abstract, Murakami teaches “an observation event extracting unit which extracts the first observation data, out of the first and second observation data, based on a probability that the cause occurs with respect to the first and second observation data” Wherein using a probability and the factor represented by using a probability].    
Regarding claim 13. Murakami in view of Lynn teaches all of limitations of claim 1 (as above). Further, Murakami teaches wherein interval of timing at which the processor generates the association information is longer than interval of timing at which the processor specifies the factor [Murakami, para. 0017, Murakami teaches “Further, in the technologies described above, for example, there is no argument as to how appropriate observation data is identified or narrowed when the huge mass of observation data is obtained in the information communication network system. When the cause is identified from the huge mass of observation data in the information communication network system, there is a case that it takes a lot of time to identify the cause” Wherein a longer time to identify the cause (factor)].

Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Murakami in view of Lynn and in further view of Babus et al. (US 20070208600 A1).
Regarding claim 7. Murakami in view of Lynn teaches all of limitations of claim 6 (as above). Murakami in view of Lynn does not specifically teach, however, Babus teaches wherein the processor configured to specify the factor by executing processing in accordance with sequential Bayesian filtering, data assimilation, or Markov Chain Monte Carlo method [Babus, para. 0040, Babus teaches “Parameter estimates can be obtained by maximum likelihood estimate. Markov Chain Monte Carlo (MCMC) is another vehicle to make inference of the future risk levels.” Wherein using Markov Chain Monte Carlo to specify factors] 
Babus teaches A computer implemented method and a computer system implementing the method provide enterprises with pre-emptive/proactive operational risk management. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Murakami in view of Lynn to incorporate the teaching of Babus by using Markov Chain Monte Carlo to specify factors.  The motivation to combine Murakami in view of Lynn with Babus has the advantage of predicting the probability of risky events in future based on the calibrated model parameters and time series forecasting of the business metrics [Lynn, para. 0040].
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623